Citation Nr: 1100934	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-26 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  For service-connected residuals of a right ankle sprain, 
entitlement to an initial compensable evaluation and an 
evaluation in excess of 10 percent on and after September 24, 
2007.

2.  For service-connected right knee retropatellar syndrome, 
entitlement to an initial compensable evaluation and an 
evaluation in excess of 10 percent on and after September 24, 
2007.

3.  For service-connected left knee retropatellar syndrome, 
entitlement to an initial compensable evaluation.

4.  For service-connected lumbosacral strain, entitlement to an 
initial compensable evaluation and an evaluation in excess of 20 
percent on and after September 24, 2007.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1998 to 
August 2002 and from June 2004 to April 2005.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from December 
2006 and October 2007 rating decisions by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

In an October 2007 rating decision, the RO granted compensable 
ratings for the residuals of a right ankle sprain (right ankle 
disability), lumbosacral strain (lumbar spine disability), and 
the left knee retropatellar syndrome (left knee disability), each 
effective September 24, 2007.  The Veteran has not indicated that 
the increases satisfy his appeal; accordingly, the issues remain 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding 
that a veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in controversy 
where less than the maximum benefit is awarded).  


FINDINGS OF FACT

1.  Prior to May 23, 2007, the Veteran's right ankle disability 
is manifested by pain and occasional instability, but full range 
of motion with no additional functional limitation upon 
repetition; on and after May 23, 2007, there is right ankle 
moderate disability as manifested by daily give-way, persistent 
pain, and limited dorsiflexion. 

2.  The Veteran's right retropatellar syndrome (right knee 
disability) is manifested by leg flexion to 140 degrees.

3.  Prior to September 24, 2007, the Veteran's left knee 
disability is manifested by leg flexion to 140 degrees; on and 
after September 24, 2007, the left knee disability is manifested 
by genu recurvatum.

4.  Prior to May 23, 2007, the Veteran's lumbar spine disability 
is manifested by forward flexion to 90 degrees; on and after May 
23, 2007, the lumbar spine disability is manifested by forward 
flexion to 20 degrees due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
right ankle disability have not been met; on and after May 23, 
2007, the criteria for a 10 percent evaluation, but no more, have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

2.  The criteria for an initial compensable evaluation for a 
right knee disability have not been met; on and after September 
24, 2007, the criteria for an evaluation in excess of 10 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2010).

3.  The criteria for an initial compensable evaluation for a left 
knee disability have not been met; on and after September 24, 
2007, the criteria for a 10 percent evaluation, but no more, have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5261, 5263 (2010).

4.  The criteria for an initial compensable evaluation for a 
lumbar spine disability have not been met; on and after May 23, 
2007, the criteria for a 40 percent evaluation, but no more, for 
a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107; 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be 
provided prior to an initial RO decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to 
a claimant if the error does not affect the essential fairness of 
the adjudication, such as where (1) the claimant demonstrates 
actual knowledge of the content of the required notice; (2) a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) a benefit could not have been awarded as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 
556 U.S. __ (2009).  Defective timing may be cured by a fully 
compliant notice letter followed by a readjudication of the 
claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled."  
Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 
Vet. App. 112, 116-17 (2007) (noting that once an initial VA 
decision awarding service connection and assigning a disability 
evaluation and effective date has been made, section 5103(a) 
notice is no longer required).  Additionally, where service 
connection has been granted, the claimant bears the burden of 
demonstrating prejudice from defective notice with respect to 
downstream elements such as effective dates or disability 
ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The 
Veteran has made no such assertions here.  Accordingly, regarding 
the initial evaluations for the Veteran's service-connected right 
ankle, left knee, right knee, and lumbar spine disabilities, VA's 
duty to notify has either has been satisfied or any deficiency 
has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Veteran's service treatment records (STRs) were obtained and he 
has not notified VA of any medical treatment for his service-
connected disabilities, to include at VA or private health care 
providers.  Additionally, the Veteran's July 2005 claim indicated 
he was not receiving Social Security Administration benefits.  VA 
provided the Veteran with adequate medical examinations in 
February 2006 and September 2007, as they were conducted upon 
review of the claims file, addressed the relevant diagnostic code 
criteria, and addressed any additional functional limitations.  
In a December 2010 brief, the Veteran's representative argues 
that the examinations are three years old and thus consideration 
should be given to remanding this appeal for a new series of 
examinations.  But neither the Veteran nor the representative has 
asserted that his symptoms have worsened since the 2007 
examination, and the mere passage of time does not render an 
otherwise adequate VA examination inadequate.  See VAOPGCPREC 11-
95; Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (noting 
that the duty to provide a contemporaneous examination arises 
when the evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect).  
Accordingly, remand for new examinations is not required.  There 
is no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there 
is no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), 
aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also 
Dingess/Hartman, 19 Vet. App. at 486.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Board notes, however, that this rule 
does not apply here, because the current appeal is based on the 
assignment of an initial rating for a disability following an 
initial award of service connection for this disability.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability existing 
when the initial rating was assigned and should be the evidence 
"used to decide whether an original rating on appeal was 
erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Fenderson, 
12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

Right ankle disability

The Veteran's STRs indicate that the Veteran reported right ankle 
pain after a 3 mile physical training run.  He also reported a 
twisted ankle.  In his July 2005 claim, the Veteran asserted that 
he has had ankle pain since service discharge.  

A February 2006 VA general medical examination was conducted upon 
a review of the claims file.  The Veteran reported that he 
sprained his right ankle during service.  He reported occasional 
instability, but no incapacitation.  He took Motrin with good 
relief and no side effects and used an Ace bandage for support as 
needed.  Upon examination, there was normal gait.  Right ankle 
appearance was normal, without heat, redness, swelling, or 
tenderness.  There was painless range of motion, with 
dorsiflexion to 20 degrees, plantar flexion to 45 degrees, 
inversion to 30 degrees, and eversion to 20 degrees.  The Veteran 
was able to walk on his toes and heels without apparent 
discomfort.  Repetitive movement caused no additional functional 
limitations to include pain, fatigue, incoordination, weakness, 
or lack of endurance.  

In his May 23, 2007 notice of disagreement (NOD), the Veteran 
asserted that his right ankle gave-way on a daily basis.  In his 
August 2007 substantive appeal, the Veteran reported persistent 
pain and limited range of motion due to right ankle pain, and 
that his symptoms included limited motion, weakened movement, 
fatigue, and incoordination.  The degree of pain changed daily, 
but it affected his activities of daily living.  

A September 2007 VA joints examination was conducted after a 
review of the claims file.  The Veteran reported right ankle 
instability, with frequent recurrent sprains, even on smooth 
surfaces.  The most recent sprain was 2 weeks prior and was 
associated with pain and swelling that lasted 4 days.  The 
Veteran did not wear a ridged ankle brace, but frequently wrapped 
his ankle with an Ace bandage.  If he walked for about 5 minutes 
there was a burning sensation in the ankle and he avoided walking 
on rough ground due to the instability.  He reported increased 
limitation with repetitive movement, but no incapacitating flare-
ups.  Upon examination, there was no limp.  Motor testing 
reproduced right ankle pain.  There was no swelling, but there 
was tenderness on the lateral side of the ankle and slight 
tenderness along the medial side of the ankle.  There was right 
ankle dorsiflexion to zero degrees, eversion to 20 degrees, 
inversion to 10 degrees, and plantar flexion to 40 degrees, each 
limited by pain.  Repetitive motion caused increased pain, 
especially with maximum dorsiflexion, but there was no loss of 
motion, weakness, fatigability, or incoordination.  The 
impression was chronic recurrent right ankle sprains, secondary 
to lateral ankle instability.  X-ray showed unremarkable soft 
tissues and no fracture, dislocation, or destructive lesions.  
The inversion stress view showed asymmetric widening of the ankle 
mortise laterally, which may represent ligamentous laxity.

Prior to September 24, 2007, the right ankle disability is 
assigned a noncompensable evaluation for limited motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  A zero percent 
evaluation is not provided for; such an evaluation is assigned 
when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2010).  On and after September 24, 2007, a 10 
percent evaluation is assigned, which contemplates moderate 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
A maximum 20 percent evaluation is assigned for marked limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal 
range of ankle motion is dorsiflexion from zero degrees to 20 
degrees and plantar flexion from 0 degrees to 45 degrees.  38 
C.F.R. § 4.71, Plate II.  

Prior to the May 23, 2007 NOD, the Veteran reported daily ankle 
pain, occasional instability, and relief with medication.  
Objective evidence showed full range of ankle motion with no 
increased functional limitations upon repetitive movement.  The 
Board finds that these symptoms do not constitute moderate ankle 
disability; rather, the symptoms are more properly characterized 
as a mild ankle disability, for which there is no assigned 
evaluation.  Accordingly, an evaluation in excess of zero percent 
is not warranted.  38 C.F.R. § 4.31.  

As of the May 23, 2007 NOD, however, the Veteran provided 
competent and credible testimony of daily give-way, persistent 
pain, and limited range of motion.  Caluza v. Brown, 7 Vet. App. 
498, 511 (1995) (noting that the credibility of a witness may be 
impeached by a showing of interest, bias, inconsistent 
statements, consistency with other evidence), aff'd, 78 F.3d 604 
(Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that which 
the witness has actually observed and is within the realm of his 
personal knowledge).  These lay statements were supported by the 
September 2007 VA examination.  At that examination, there was 
dorsiflexion to zero degrees due to pain.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Repetition caused increased pain and x-rays showed 
ligamentous laxity.  The Board concludes, however, that these 
findings do not demonstrate a marked ankle disability.  This is 
because there is almost full ankle plantar flexion, repetitive 
movement did not objectively cause weakness, fatigability, or 
incoordination, and the Veteran did not walk with a limp.  An 
evaluation in excess of 10 percent, therefore, is not warranted.  
The 10 percent evaluation, however, is assigned as of May 23, 
2007, and not September 24, 2007, because the Veteran submitted 
competent, credible, and probative evidence that he was 
experiencing limited range of motion and pain.  As noted above, a 
compensable evaluation is not warranted prior to that time.

Increased evaluations under other potentially applicable 
diagnostic codes have been considered.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  But there is no right ankle 
ankylosis, ankylosis of the subastragalar or tarsal joint, 
malunion of os calcis or astragalus, or an astragalectomy.  
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-74 (2010).  
Additionally, there is no arthritis of the right ankle nor does 
the evidence reflect any impairment of the tibia and fibula with 
ankle disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5262 (2010).

Throughout the time period, consideration has been given to 
whether there is any additional functional loss not contemplated 
in the currently assigned ratings.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  Factors 
involved in evaluating and rating disabilities of the joints 
include:  weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on movement.  
38 C.F.R. § 4.45.  Here, there was no additional objective 
functional limitation caused by repetition at the February 2006 
VA examination, including fatigability, incoordination, weakness, 
or lack of endurance.  The Veteran reported occasional 
instability, but no incapacitation, use of Motrin with relief, 
use of an Ace bandage.  There was normal gait and the right ankle 
appearance was normal, without heat, redness, swelling, or 
tenderness.  Additionally, the effect of pain on limitation of 
motion is part of the consideration for the 10 percent evaluation 
as of May 23, 2007.  The Board thus finds that there is no 
additional functional loss not contemplated in the currently 
assigned ratings and that increased evaluations on this basis are 
not warranted.  

Bilateral knee disabilities

The Veteran's STRs indicate that he reported knee pain.  The 
impression was tendon strain.  A March 2002 magnetic resonance 
imaging of the left knee was normal.  The Veteran reported 
chondromalacia of the left knee.  

A February 2006 VA general medical examination was conducted upon 
a review of the claims file.  He reported daily knee pain, and 
occasional sharp pain with prolonged jogging.  He did not wear a 
brace and usually took Motrin.  There was more pain in the left 
knee than the right knee.  Upon examination, there was normal 
gait and posture.  There was normal appearance of the knees 
without evidence of heat, redness, swelling, or tenderness.  The 
Veteran was able to squat and rise on both knees without apparent 
discomfort.  There was full painless range of motion of the 
bilateral knees from zero to 140 degrees.  Stability of both 
knees was intact.  

In his May 2007 NOD, the Veteran asserted that he couldn't walk 
or stand for prolonged periods of time due to severe bilateral 
knee pain.  In his August 2007 substantive appeal, the Veteran 
reported persistent pain and limited range of motion due to 
bilateral knee pain, and that his symptoms included limited 
motion, weakened movement, fatigue, and incoordination.  The 
degree of pain changed daily, but it affected his activities of 
daily living.  

A September 2007 VA joints examination was conducted after a 
review of the claims file.  The Veteran reported that in the last 
several months, his left knee had been asymptomatic, but there 
was right knee daily pain.  He reported right knee grinding with 
walking and intermittent swelling.  Occasionally he used knee 
braces and a patella tendon strap on his right knee.  There was 
increased knee pain upon walking, jogging, and when going up or 
down stairs, although he had not missed college classes.  He 
reported increased limitations with repetitive use, but no 
incapacitating flare-ups.  Upon examination, the Veteran did not 
walk with a limp.  There was bilateral leg extension to -10 
degrees and flexion to 140 degrees.  Regarding the left knee, 
there was no effusion, but there was slight medial joint line 
tenderness and tenderness of the patella tendon, and 10 degrees 
of recurvatum.  Regarding the right knee, there was no effusion, 
but there was tenderness of the medial joint line, lateral joint 
line, patella tendon, and quadriceps tendon.  There were 
complaints of right knee tenderness beginning at 90 degrees, but 
there was no significant increase from 90 to 140 degrees and 
there was no grimacing or resistance to flexion.  The bilateral 
knees were stable to varus and valgus stress, and the anterior 
drawer and Lachman's tests were negative.  Left knee repetitive 
motion caused no pain or crepitus.  Right knee repetitive motion 
caused pain on full extension and slight subpatellar crepitus.  
There was, however, no loss of motion, weakness, fatigability, or 
incoordination of either knee.  The impression was bilateral 
retropatellar pain syndrome.  X-rays were normal.  

Prior to September 24, 2007, the Veteran's bilateral knee 
disabilities are assigned noncompensable evaluations under the 
diagnostic code for limitation of leg flexion, which indicates 
leg flexion limited to 60 degrees.  On and after September 24, 
2007, the left knee is still evaluated as noncompensably 
disabling, but the right knee is assigned a 10 percent evaluation 
which contemplates leg flexion limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  20 and 30 percent evaluations are 
assigned for flexion of the leg limited to 30 and 15 degrees, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Normal 
ranges of motion of the knee are extension to zero degrees and 
flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Although in 
May and August 2007, the Veteran provided competent, credible, 
and probative lay evidence of severe knee pain and limited range 
of motion.  The Veteran's lay statements, however, are outweighed 
by the objective findings of full flexion at both the February 
2006 and September 2007 VA examinations.  Caluza, 7 Vet. App. at 
511; Layno, 6 Vet. App. at 469-70.  Accordingly, increased 
evaluations are not warranted under this diagnostic code.  

Increased evaluations under other potentially applicable 
diagnostic codes have been considered.  Schafrath, 1 Vet. App. at 
595.  But the diagnostic codes for arthritis are inapplicable 
because bilateral knee x-rays are normal.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2010).  Additionally, the record 
does not reflect any assertions or evidence of right or left knee 
alkalosis, dislocated semi lunar cartilage, removal of semi lunar 
cartilage, or impairment of the tibia and fibula or femur.  38 
C.F.R. § 4.71a, Diagnostic Codes 5255, 5256, 5258, 5259, 5262 
(2010).  Furthermore, an increased evaluation for recurrent 
subluxation or lateral instability is not warranted as the 2006 
and 2007 VA examinations noted intact stability, knees that were 
stable to varus and valgus stress, and negative anterior drawer 
and Lachman's tests.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2010).  Moreover, although the Veteran provided competent, 
credible, and probative lay testimony of limited knee range of 
motion, see Caluza v, 7 Vet. App. at 511; Layno, 6 Vet. App. at 
469-70, this evidence is outweighed by the February 2006 and 
September 2007 VA examinations which found more than full 
bilateral leg extension.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2010).  

Genu recurvatum, acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively demonstrated, is 
assigned a maximum 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5263 (2010).  Prior to September 24, 2007, there 
is no evidence of genu recurvatum.  But the September 24, 2007 VA 
examiner noted left knee genu recurvatum.  Although it isn't 
clear that the Veteran has associated weakness and insecurity in 
weight-bearing, according the Veteran the benefit of the doubt, 
this disability picture more closely approximates a 10 percent 
evaluation.  See 38 C.F.R. § 4.3 (2010) (stating that any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran); 38 C.F.R. § 4.7 (2010) (noting that 
where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating).  Accordingly, a 10 percent evaluation for the Veteran's 
left knee disability is warranted as of September 24, 2007.  No 
higher evaluation is warranted as this is the maximum evaluation 
available under this diagnostic code and the other diagnostic 
codes do not provide for any higher evaluation.  

Throughout the time period, consideration has been given to 
whether there is any additional functional loss not contemplated 
in the current ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca, 8 Vet. App. at 206.  Factors involved in evaluating 
and rating disabilities of the joints include:  weakness; 
fatigability; lack of coordination; restricted or excess movement 
of the joint; or, pain on movement. 38 C.F.R. § 4.45.  At the 
February 2006 VA examination, the Veteran reported knee pain but 
no brace.  The objective findings included normal appearance of 
the knee without heat, redness, swelling, or tenderness.  In May 
and August 2007 submissions, the Veteran reported knee pain and 
functional limitation.  At the September 2007 VA examination, the 
Veteran asserted knee grinding, swelling, braces on his knees, 
and increased limitation upon use.  Objective evidence found 
tenderness of both knees, but pain did not further limit the knee 
range of motion and there was no instability of the knees, 
weakness, fatigability, or incoordination.  Accordingly, the 
Veteran reported pain and limitation, but the objective evidence 
did not support, and thus outweighed, those assertions.  The 
Board finds that there is no additional functional loss not 
contemplated in currently assigned ratings and that increased 
evaluations on this basis are not warranted.  

The Board has also considered whether separate evaluations are 
warranted for right and left knee arthritis and instability or 
for limitation of knee extension and flexion.  See VAOPGCPREC 23-
97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any separate rating is based upon additional 
disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a 
veteran has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is x-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59); VAOPGCPREC 9-04; 69 Fed. 
Reg. 59990 (2005) (holding that where a knee disability manifests 
both limitation of flexion and limitation of extension, VA is to 
provide two separate ratings under Diagnostic Codes 5260 and 
5261).  But as noted above, there is no right or left knee 
arthritis or instability.  Additionally, the evidence doesn't 
show entitlement to compensable evaluations for both leg flexion 
and extension:  both the February 2006 and the September 2007 VA 
examinations found full bilateral knee flexion and extension.  
Thus, there is not entitlement to compensable evaluations for 
both extension and flexion.  Accordingly, separate evaluations 
are not warranted.

Lumbar spine disability

The Veteran's STRs indicate that he reported low back pain at 
various points throughout his service.  The diagnoses were 
chronic low back pain, mechanical low back pain, and 
musculoskeletal pain.  X-rays were normal and neurological 
examinations were negative.  

A February 2006 VA general medical examination was conducted upon 
a review of the claims file.  The Veteran reported back pain 
above the belt line extending into the junction of the thoracic 
and lumbar spine.  The pain was daily and aching, and there was 
stiffness with sharp pain upon movement.  The Veteran reported 
that the intensity level was 5/10.  Treatment was Motrin once per 
day with mild relief and without significant side effects.  The 
Veteran stated that his current activities of daily living were 
not affected by the back pain and he did not wear a back brace.  
Upon examination, there was normal gait and posture.  There was 
forward flexion to 90 degrees, extension to 30 degrees, bilateral 
lateral flexion and lateral rotation to 30 degrees, all without 
pain.  There were no additional functional limitations upon 
repetition to include pain, fatigue, incoordination, weakness, or 
lack of endurance.  Neurological examination of the lower 
extremities revealed intact motor, sensory, and deep tendon 
reflexes.  There was negative Lasegue's sign.  

In his May 2007 NOD, the Veteran asserted that he had daily sharp 
pain in his lower back.  In his August 2007 substantive appeal, 
the Veteran reported persistent pain and limited range of motion 
due to the pain, and that his symptoms included limited motion, 
weakened movement, fatigue, and incoordination.  The degree of 
pain changed daily, but it affected his activities of daily 
living.  

A September 2007 VA joints examination was conducted after a 
review of the claims file.  The Veteran reported daily low back 
pain that bothered him the most in the morning.  Back exercise 
and chiropractic manipulation were not helpful.  When the back 
was bothering him, there was radiation up the right paraspinous 
muscles and down into the right buttocks.  The back and buttocks 
pain increased with walking a half a mile or standing 20 minutes.  
He did not routinely wear his back brace.  He has increased pain 
with prolonged sitting.  He had a flare up of back pain one month 
prior when he tried to run, with sharp sudden onset of fairly 
severe low back pain without radiation after jogging between 100 
and 200 yards.  He was incapacitated to varying degrees for about 
2 weeks, during which he missed college classes.  He takes Motrin 
and Flexeril, both of which decrease the back pain.  Generally, 
he limits his walking to walking his dog in the morning.  He does 
not have bowel or bladder complaints.  He has increased 
limitations with repetitive use as noted.  He had not been on 
physician-prescribed bedrest.

Upon examination, the Veteran did not walk with a limp.  There 
was tenderness in the midline L4 to S1 and tenderness over the 
right paraspinous muscles.  Forward flexion was to 40 degrees, 
with pain throughout, but could not go farther than 40 degrees 
due to the pain.  Extension was to 10 degrees with pain at the 
limits.  Bilateral lateral flexion and rotation were both to 10 
degrees with increased pain.  Upon repetition, there was 
increased pain, and decrease of extension to zero degrees and 
flexion to 20 degrees, without weakness, fatigability, or 
incoordination.  Upon neurological examination, there was 
negative straight leg raises, 1+ patellar and Achilles deep 
tendon reflexes, intact sensory examination, negative Babinski 
test, and 5/5 motor strength of both lower extremities.  The 
impression was chronic lumbar strain, no signs or symptoms of 
nerve root irritation.  X-ray noted spinal bifida occulta which 
was a minor congenital abnormality generally thought not to cause 
symptoms.  There were no compressions of the lumbar spine and all 
discs were maintained.  

Prior to September 24, 2007, the Veteran's lumbar spine 
disability is assigned a noncompensable evaluation under the 
diagnostic code for lumbosacral strain, which contemplates that 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  On and after September 24, 2007, the 
disability is assigned a 10 percent evaluation for forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees.  38 C.F.R. § 4.31; 38 C.F.R. 
§ 4.71a, General Rating Formula, Diagnostic Code 5237.  

Under the General Rating Formula for lumbar spine disabilities, a 
10 percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height; a 20 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; a 40 percent evaluation is assigned for forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
evaluation is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, 
General Rating Formula.

For VA compensation purposes, normal thoracolumbar spine forward 
flexion is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The combined 
range of motion is the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V 
(2010).

Under the rating criteria for intervertebral disc syndrome, a 10 
percent evaluation is assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
1 week but less than 2 weeks during the past 12 months, a 20 
percent evaluation is assigned for incapacitating episodes having 
a total duration of at least 2 week but less than 4 weeks during 
the past 12 months, a 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, and a 
maximum 60 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  
An incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Also under the General Rating Formula, any associated objective 
neurological abnormalities, including, but not limited to, bowel 
or bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (1).  

Prior to September 24, 2007, at the February 2006 VA examination, 
the Veteran did not report muscle spasms, guarding, or 
tenderness.  There was full range of lumbar spine motion and no 
evidence of vertebral fracture.  Accordingly, the evidence does 
not support a compensable evaluation.  In the May and August 2007 
lay statements, the Veteran reported back pain and limited range 
of motion.  At the September 2007 VA examination, there was 
lumbar spine forward flexion to 40 degrees, due to pain.  Upon 
repetition, however, the Veteran's forward flexion was further 
limited to 20 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca, 8 Vet. App. at 206.  This supports a 40 percent 
evaluation as of May 23, 2007, the date that the Veteran provided 
competent, credible, and probative testimony regarding back pain 
and limited motion.  38 C.F.R. § 4.71a, General Rating Formula; 
Caluza v, 7 Vet. App. at 511; Layno, 6 Vet. App. at 469-70.  
Accordingly, the 40 percent evaluation is assigned as of May 23, 
2007, but a compensable evaluation prior to that time is not 
warranted.  

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath, 1 Vet. App. at 
595.  But increased evaluations under the diagnostic code for 
intervertebral disc syndrome are not warranted because the 
Veteran did not assert, and the medical evidence did not reflect, 
any incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2010).  Additionally, there is no arthritis of the 
lumbosacral spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  Accordingly, increased evaluations are not warranted under 
alternative diagnostic codes.

Consideration has also been provided regarding whether a separate 
rating is required for any associated objective neurological 
abnormalities of the Veteran's lumbar spine disability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5235, Note (1).  Although the 
Veteran reported some radiation upon flare-ups, both VA 
examination reports noted normal neurological evaluations.  The 
September 2007 examination found no nerve root irritation.  Thus, 
the objective evidence does not indicate any neurological 
abnormalities.  Accordingly, the Veteran is not entitled to a 
separate evaluation for neurological symptoms of a lumbar spine 
disability.

Consideration has been given to whether there is any additional 
functional loss not contemplated in the currently assigned 
ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 
Vet. App. at 206.  Factors involved in evaluating and rating 
disabilities of the joints include:  weakness; fatigability; lack 
of coordination; restricted or excess movement of the joint; or, 
pain on movement.  38 C.F.R. § 4.45.  Here, prior to May 23, 
2007, the Veteran reported pain of 5/10 and relief with Motrin.  
He stated that his current activities of daily living were not 
affected by the back pain and he did not wear a back brace.  The 
examiner found that upon repetition, there were no additional 
functional limitations to include fatigue, incoordination, 
weakness, or lack of endurance.  As of May 23, 2007, however, 
additional functional limitation is accounted for in the 40 
percent evaluation because pain was the cause of the limitation 
of extension to 20 degrees.  The Board finds that there is no 
additional functional loss not contemplated in currently assigned 
ratings and that increased evaluations on this basis are not 
warranted.  


Extraschedular Evaluation

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably raised 
by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 
(1996).  An exceptional or unusual disability picture occurs 
where the diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of the veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation is 
adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not 
inadequate.  Ratings in excess of those assigned by the RO and 
herein are provided for certain manifestations of the service-
connected right ankle, bilateral knees, and lumbar spine 
disabilities but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disabilities, as the criteria 
assess right ankle general disability and pain, knee range of 
motion, instability, and pain, and lumbar spine range of motion 
and pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5256, 5271, General Rating Formula; see also DeLuca, 8 Vet. 
App. at 206.  There is, therefore, no exceptional or unusual 
disability picture.  Thun, 22 Vet. App. at 115.  Accordingly, 
referral for extraschedular consideration is not warranted.


ORDER

A compensable initial evaluation for a right ankle disability is 
denied; on and after May 23, 2007, a 10 percent evaluation, but 
no more, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A compensable initial evaluation for a right knee disability is 
denied; on and after September 24, 2007, an evaluation in excess 
of 10 percent is denied.

A compensable initial evaluation for a left knee disability is 
denied; on and after September 24, 2007, a 10 percent evaluation, 
but no more, for a left knee disability is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An initial compensable evaluation for a lumbar spine disability 
is denied; on and after May 23, 2007, a 40 percent evaluation, 
but no more, for a lumbar spine disability is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


